Exhibit AÉROPOSTALE ANNOUNCES $250.0 MILLION INCREASE TO ITS SHARE REPURCHASE PROGRAM New York, New York – December 7, 2009 - Aéropostale, Inc. (NYSE: ARO), a mall-based specialty retailer of casual and active apparel for young women and men, today announced that the Company’s Board of Directors has authorized a $250.0 million increase in the Company’s share repurchase program bringing the total share repurchase program, since inception, to $850.0 million. With this most recent increase in repurchase authorization, the Company has approximately $290.0 million of repurchase authorization remaining under the Company’s repurchase program. Julian R.
